



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Meldrum, 2015 ONCA 925

DATE: 20151229

DOCKET: C56231

Juriansz, Watt and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Kirk Meldrum

Appellant

James Foord, for the appellant

Craig Harper, for the respondent

Heard and released orally: December 18, 2015

On appeal from the conviction entered on July 5, 2012 by
    Justice Jean Legault of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his conviction on a count of dangerous driving
    causing bodily harm. The appellant submits the verdict was unreasonable, the
    trial judge misapprehended important evidence and he failed to explain why he
    found the appellants conduct was a marked departure from that of a reasonable
    driver in the same circumstances.

[2]

We see no merit in the appeal. The trial judge correctly stated and
    applied the law. There were no material misapprehensions of the evidence. The
    appellant merely takes issue with the trial judges assessment and weighing of
    the evidence. The record provides ample support for the trial judges findings
    of fact, including those which he used to ground the conviction.

[3]

The appeal is dismissed.

R.G.
    Juriansz J.A.

David
    Watt J.A.

L.B.
    Roberts J.A.


